DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments based on the Appeal Brief filed on 04/19/2019 with respect to the rejection of claims 1-15 have been fully considered; and based on the decision of the Patent Trial and Appeal Board (PTAB), the rejections of claims 1-15 have been withdrawn.
Allowable Subject Matter
The present claims 1-15 are allowable.
Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claims 1 and 8, after an additional search, the examiner agreed with the Applicant and the Patent Trial and Appeal Board decision released on 01/12/2021, that all the prior art of records fail to disclose following limitations: “A server cluster comprising: a plurality of push servers, one of the plurality of push servers configured to deliver a push notification to an electronic device connected to the push server based on receiving the push notification from a push notification providing server; and a management server cluster configured to: allocate one of the plurality of push servers for providing the push notification service to the electronic device based on receiving a request to connect with a push server from the electronic device,” in combination with other elements required by the claim as a whole as claimed in claims 1 and 8 of the current application.
The prior art of record, Qureshi et al. (US 20110173681); Santamaria et al. (US 2009/0307715) and Williamson et al. (US 2010/0325194) whether alone or in combination with other fail to disclose the teachings of “one of the plurality of push servers configured to deliver a push notification to an electronic device connected to the push server based on receiving the push notification from a push notification providing server” and ”a request to connect with a push server from the electronic device” as similarly claimed in claims 1 and 8 of the current application.
Regarding the dependent claims 2-7 and 9-15, since all the prior arts of record fail to teach the claimed inventions of the independent claims 1 and 8 as above, all the dependent claims above are therefore also allowable due to their dependencies respective to the above allowable base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferable .
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
Marcellino et al. (US Pub. 2009/0305732) teaches apparatus and method for managing notification service connections.
Cheng (US Pub. 2010/0003968) teaches system and method for controlling push messages.
Arnold et al. (US Pub. 2011/0029598) teaches system and method for facilitating mobile device users to control notification at the mobile devices.
Tian et al. (US Pub. 2011/0164107) teaches server and push notification associated with an application executing on the phone.
Freedman et al. (US Pub. 2011/0252240) teaches a push server and management server for managing wireless device user profile.
Bleau et al. (US Pub. 2012/0173610) teaches client application that enables the application server to push notification messages to the client device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUWEN PAN whose telephone number is 571-270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/PAUL P TRAN/
Examiner, Art Unit 2649

   March 23, 2021